United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuantto Section 13or 15(d)ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2007 (September 21, 2007) ePlus inc. (Exact name of registrant as specified in its charter) Delaware 000-28926 54-1817218 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code: (703) 984-8400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02Results of Operations and Financial Condition On September 21, 2007, ePlus inc. announced by press release its results of operations for the quarter ended June 30, 2006.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly ser forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits. 99.1Press release dated September 21, 2007 issued by ePlus inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ePlus inc. By: /s/ Steven J. Mencarini Steven J. Mencarini Date: September 24, 2007 Chief Financial Officer 3
